Case 6:20-cr-00078-PGB-DCI Document 32 Filed 08/19/20 Page 1 of 1 PagelD 81

UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA

VS. CASE NO: 6:20-er-78-Orl-40DCI

MAX BENNETT CHAMBERS

 

CONSENT TO INSTITUTE A PRESENTENCE INVESTIGATION
AND DISCLOSE THE REPORT BEFORE CONVICTION OR PLEA OF GUILTY

I, Max Bennett Chambers, hereby consent to a presentence investigation by the probation
officers of the United States district courts. I understand and agree that the report of the
investigation will be disclosed to the judge and the attorney for the government, as well as to me

and my attorney, so that it may be considered by the judge.

Dated: o/1y [eo Ming WR...

Max Bennett Chambers

B/}4 py, ee

Counsel for Defendant

Dated:

 

 
